Citation Nr: 0332135	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1954 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REMAND

The record reflects that an original claim of entitlement to 
service connection for a nervous condition was denied by 
Board decision in February 1980.  Subsequent petitions to 
reopen the claim were denied by the Board in March 1982, and 
February 1991.  The veteran did not appeal the 1991 decision.  
By a November 1995 rating decision the RO denied a petition 
to reopen the claim of entitlement to service connection for 
a nervous condition, and also denied a claim of entitlement 
to special monthly pension.

In a VA Form 9 substantive appeal dated in May 1997, the 
veteran requested a hearing before the Board.  In a VA Form 
21-4138 dated in June 1999, he requested that the hearing be 
changed to an informal hearing at the RO, then in October 
1999, notified the RO that he would not attend the scheduled 
hearing.  However, in a VA Form 21-4138 dated in October 2001 
relating to his claim for service connection for a nervous 
condition, he inquired whether counsel will be present to 
represent him "at my hearing?"  Clarification is required 
as to whether the veteran now desires a hearing.

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (West 2003).  

Except as specifically noted, the new regulations are 
effective November 9, 2000.  It is noted that the provisions 
of 38 C.F.R. § 3.156(a) were amended effective August 29, 
2001. These amendments are effective only on claims received 
on or after August 29, 2001, and are inapplicable in the 
instant case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In an October 2001 VA Form 21-4138, the veteran raised 
questions pertaining to new and material evidence to reopen 
the claim.  Although a VCAA letter dated in August 2001 was 
provided in relation to several of the veteran's claims, none 
was provided in relation to the petition to reopen the claim 
for a nervous condition.  In a statement of the case, 
supplemental statement of the case, and other correspondence, 
the veteran was advised of the law governing new and material 
evidence required to reopen the claim.  He was not advised of 
any information, and any medical or lay evidence not 
previously provided to the Secretary, necessary to 
substantiate his claim to reopen.  As part of the VCAA 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The RO should issue a VCAA letter, 
and must take this opportunity to inform the appellant that a 
full year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the regional office (RO) 
for the following:

1.  The RO should clarify the 
veteran's hearing request and if 
necessary, the veteran should be 
scheduled for a "Travel Board" 
hearing following 

the usual procedures under 
38 U.S.C.A. § 7107 (West 2003) and 
38 C.F.R. § 20.704 (2003), if 
necessary.

2.  The RO should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2003), as 
well as with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and 
any other applicable legal 
precedent.

3.  After readjudication, if the 
benefit sought on appeal is denied, 
the case should be returned to the 
Board following the usual appellate 
procedures.  The appellant need take 
no action unless otherwise notified.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




